Case 2:18-cv-06742-RGK-PJW Document 98 Filed 07/30/19 Page 1 of 3 Page ID #:3436




                             NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        JUL 30 2019
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

  In re: ANY AND ALL FUNDS HELD IN                No.    18-56455
  REPUBLIC BANK OF ARIZONA
  ACCOUNTS XXXX1889, XXXX2592,                    D.C. No.
  XXXX1938, XXXX2912, AND                         2:18-cv-06742-RGK-PJW
  XXXX2500,
  ______________________________
                                                  MEMORANDUM*
  UNITED STATES OF AMERICA,

                  Plaintiff-Appellee,

    v.

  JAMES LARKIN, Real Party in Interest
  Defendant; et al.,

                  Movants-Appellants.

                     Appeal from the United States District Court
                        for the Central District of California
                     R. Gary Klausner, District Judge, Presiding

                          Argued and Submitted July 9, 2019
                                Pasadena, California

  Before: M. SMITH and FRIEDLAND, Circuit Judges, and AMON,** District
  Judge.

         *
               This disposition is not appropriate for publication and is not precedent
  except as provided by Ninth Circuit Rule 36-3.
         **
               The Honorable Carol Bagley Amon, United States District Judge for
  the Eastern District of New York, sitting by designation.
Case 2:18-cv-06742-RGK-PJW Document 98 Filed 07/30/19 Page 2 of 3 Page ID #:3437




        The Government obtained ex parte civil seizure warrants in the Central

  District of California authorizing the pre-trial seizure of approximately 89 bank

  accounts belonging to Backpage.com’s corporate parent’s owners (Appellants)

  containing proceeds of alleged crimes. After the Government carried out the

  seizures, Appellants filed a motion to vacate or modify the seizure warrants

  alleging that the seizures violated their constitutional rights. Without responding

  to the motion, the district court stayed proceedings pursuant to 18 U.S.C.

  § 981(g)(1), pending the related criminal matter in the District of Arizona.

  Appellants now appeal the Stay Order arguing that the district court erred in

  imposing the stay by failing to first address the constitutional challenges to the

  pretrial seizures. We have jurisdiction pursuant to 28 U.S.C. § 1292(a)(1) because

  the stay amounts to a preliminary injunction that keeps the seizures in place, cf.

  United States v. Roth, 912 F.2d 1131, 1133 (9th Cir. 1990), and we vacate and

  remand.

        While 18 U.S.C. § 981(g) permits a court to stay a civil forfeiture

  proceeding when “civil discovery will adversely affect . . . the prosecution of a

  related criminal case,” it still requires some minimal showing by the Government

  of such effect. Here, the Government alleged concerns regarding the impact of the

  disclosure of privileged materials on its strategy in the criminal case, but the court

  made no actual findings about the materials, nor does the record reflect any type of

                                             2                                    18-56455
Case 2:18-cv-06742-RGK-PJW Document 98 Filed 07/30/19 Page 3 of 3 Page ID #:3438




  in-camera review to verify that those allegations have any merit. Thus, we find no

  basis outside of conclusory allegations in the record for such a stay.

        In briefing and at oral argument, the Government also agreed that Appellants

  were entitled to some review of their claims prior to the imposition of the stay.

  Since both parties agree that Appellants’ motion should have been adjudicated

  prior to issuance of the stay, we vacate the Stay Order and remand to the district

  court to conduct further proceedings.

        VACATED AND REMANDED.




                                            3                                    18-56455
